               Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 1 ofPage
                                                                                   19 1 of 1


 Skip to Main Content logout My Account Search Menu New Civil Search Refine Search Back                                  Location : Fort Bend Images~

                                                                REGISTER OF ACTIONS
                                                                   CASE No. 19-DCV-267769

Alan Scott Clymer vs,. Metropolitan Lloyds Insurance Company of Texas §                                                 Contract -
                                                                                                              Case Type: Consumer/CommerciallDebt
                                                                      §
                                                                      §                                       Date Filed: 10/21/2019
                                                                      §                                         Location: 400th District Court
                                                                      §


                                                                       PARTY INFORMATION

                                                                                                                              Attorneys
Defendant or Metropolitan Lloyds Insurance Company of                                                                         Dennis D Conder
Respondent       Texas                                                                                                         Retained
                   Dallas, TX 75201-4284                                                                                      214-748-5000(W)


Plaintiff or     Clymer, Alan Scott                                                                                           James WIiiis
Petitioner                                                                                                                     Retained
                                                                                                                              713-655-1405(W)

                                                                  EVENTS   & ORDERS   OF THE COURT

           OTHER EVENTS AND HEARINGS
10/21/2019 Petition Doc ID# 1
                Plaintiff's Original Petition
10/21/2019 Case Information Sheet
            Civil Case Information Sheet
1012112019 Request      Doc ID# 2
                Request for Process
10/22/2019 Issuance          Doc ID# 3
                Citation by C/M Issued to Metropolitan Lloyds Insurance Company of Texas
10/22/2019 Citation by Certified Mail
                9414 7266 9904 2152 4504 24
                 Metropolitan Lloyds Insurance Company of Texas            Served                    11/18/2019
                                                                           Returned                  11/26/2019
11/27/2019 Answer/Contest/Resoonse/Waiver            Doc ID# 4
                Defendant Metropolitan Lloyds Insurance Company of Texas' Original Answer


                                                                     FINANCIAL INFORMATION




               Plalntlff or Petitioner Clymer, Alan Scott
               Total Financial Assessment                                                                                                           403.00
               Total Payments and Credits                                                                                                           403.00
               Balance Due as of 12/18/2019                                                                                                           0.00

10/21/2019 Transaction Assessment                                                                                                                 403.00
10/21/2019 E-fillng                             Receipt# 2019-66638-DCLK                         Clymer, Alan Scott                             (403,00)




                                                                                                                                  EX IBIT

                                                                                                                          i          I




http ://tylerpaw. co .fort-bend. tx. us/Pub! icAccess/CaseDetail.aspx?CaseID= 194097 5                                                    12/18/2019
   Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 2 of 19
                                                                                                        .     Flied
                                                                                                10/21/20)9 9:49 AM
                                                                                           Beverley McGrew Walker
                                                                                                       District Clerk
                                                                                            Fort Bend County, Texas
                                                                                          Katherine Cavazos

                                 CAUSE NO. 19-DCV-267769

ALAN SCOTT CLYMER,                                   §       IN THE DISTRICT COURT OF
                                                     §
        p~~~                                         §
                                                     §
 w.                                                  §
                                                     §       FORT BEND COUNTY, TEXAS
METROPOLITAN LLOYDS INSURANCE                        §
COMPANY OF TEXAS,                                    §
                                                     §        Fort Bend County - 400th Judicial District Court
        Defendant.                                   §:      _ _ _ JUDICIAL DISTRICT

                           PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       Alan Scott Clymer ("Mr. Clymer"), Plaintiff herein, files this Original Petition against

Defendant Metropolitan Lloyds Insurance Company of Texas ("Metropolitan") and, in support of

his causes of action, would respectfully show the Court the following:

                                                I.
                                        THE PARTIES

       1.      Mr. Clymer is a Texas resident who resides in Fort Bend County, Texas.

       2.     Metropolitan is an insurance company doing business in the State of Texas which

may be served through its registered agent for service of process in the State of Texas, CT

Corporation System, via certified mail at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-4284.

                                               II.
                                         DISCOVERY

       3.      This case is intended to be governed by Discovery Level 2.




                                                1
   Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 3 of 19




                                                 III.
                                        CLAIM FOR RELIEF


        4.      The damages sought are within the jurisdictional limits of this court. Plaintiff

currently seeks monetary relief over $100,000, but not more than $200,000, including damages of

any kind, penalties, costs, expenses, pre-judgment interest, and attorney's fees.

                                            IV.
                                  JURISDICTION AND VENUE

        I.      This court has subject matter jurisdiction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional limits of this Court. No diversity

of citizenship exists in this matter.

        2.      Venue is proper in Fort Bend County because all or a substantial part of the events

or omissions giving rise to the claim occurred in Fort Bend County. TEX. C1v. PRAC & REM CODE

§ 15.002(a)(l). In particular, the loss at issue occurred in Fort Bend County.

                                             V.
                                    FACTUAL BACKGROUND

        3.      Mr. Clymer is a named insured under a property insurance policy issued by

Metropolitan.

        4.      On or about May 9, 2019 a storm hit the Katy, Texas area, damaging Mr. Clymer's

house and other property. Mr. Clymer subsequently filed a claim on his insurance policy.

        5.      Defendant improperly denied and/or underpaid the claim.

        6.      The adjuster assigned to the claim conducted a substandard investigation and

inspection of the property, prepared a report that failed to include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

        7.      This unreasonable investigation led to the underpayment of Plaintiffs claim.




                                                  2
     Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 4 of 19




        8.     Moreover, Metropolitan performed an outcome-oriented investigation of Plaintiff's

claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses on the

property.

                                            VI.
                                     CAUSES OF ACTION

        9.    Each of the foregoing paragraphs is incorporated by reference in the following:

A.      Breach of Contract

        10.   Metropolitan had a contract of insurance with Plaintiff. Metropolitan breached the
                .                                    '
terms of that contract by wrongfully denying and/or underpaying the claim and Plaintiff was

damaged thereby.

B.     Prompt Payment of Claims Statute

        11.   The failure of Metropolitan to pay for the losses and/or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

the Texas Insurance Code.

        12.   Plaintiff, therefore, in addition to Plaintiffs claim for damages, is entitled to interest

and attorneys' fees as set forth in Section 542.060 of the Texas Insurance Code.

C.      Bad Faith

        13.   Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

        14.   Defendant violated Section 541.051 of the Texas Insurance Code by:

              (1)     making statements misrepresenting the terms and/or benefits of the policy.

        15.   Defendant violated Section 541.060 by:

              (I)     misrepresenting to Plaintiff a material fact or policy provision relating to

                      coverage at issue;




                                                  3
  Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 5 of 19




              (2)     failing to attempt in good faith to effectuate a prompt, fair, and equitable

                      settlement of a claim with respect to which the insurer's liability had

                      become reasonably clear;

              (3)     failing to promptly provide to Plaintiff a reasonable explanation of the basis

                      in the policy, in relation to the facts or applicable law, for the insurer's

                      denial of a claim or offer of a compromise settlement of a claim;

              (4)     failing with.in a· reasona)Jle time to affirm· or deny cove'rage of a claim to

                      Plaintiff or submit a reservation ofrights to Plaintiff; and

              (5)     refusing to p_ay the claim without conducting a reasonable investigation with

                      respect to the claim;

       16.    Defendant violated Section 541.061 by:

              ( 1)    making an untrue statement of material fact;

              (2)     failing to state a material fact necessary to make other statements made not

                      misleading considering the circumstances under which the statements were

                      made;

              (3)     making a statement in a manner that would mislead a reasonably prudent

                      person to a false conclusion of a material fact;

              (4)     making a material misstatement of law; and

              (5)     failing to disclose a matter required by law to be disclosed.

       21.    Defendant's violations of Chapter 541 of the Texas Insurance Code enumerated

above caused damages to Plaintiff in at least the amount of policy benefits wrongfully withheld.




                                                 4
     Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 6 of 19




        22.       Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152( a)-

(b).

D.      Attorneys' Fees

        23.       Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

        24.       Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because he is represented by an

attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30th day after the claim was presented.

        25.       Plaintiff further prays that he be awarded all reasonable attorneys' fees incurred in

prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                                  VII.
                                    CONDITIONS PRECEDENT

        26.       All conditions precedent to Plaintiffs right to recover have been fully performed,

or have been waived by Defendant'.

                                                  VIII.
                                      DISCOVERY REQUESTS

        27.       Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

service of this request, the information or material described in Rule 194.2(a)-(I).

        28.       You are also requested to respond to the attached interrogatories, requests for

production, and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.




                                                    5
   Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 7 of 19




                                             IX.
                                           PRAYER

        WHEREFORE, PREMISES CONSIDERED, Alan Scott Clymer prays that, upon final

hearing of the case, he recover all damages from and against Defend~nt that may reasonably be

established by a preponderance of the evidence, and that Mr. Clymer be awarded attorneys' fees

through trial and appeal, costs of court, pre-judgment interest, post-judgment interest, and such

other and further relief, general or special, at law or in equity, to which Mr. Clymer may show.

himself to be justly entitled.


                                            Respectfully submitted,

                                            DALY & BLACK, P.C.

                                            By:     Isl James Willis
                                                    James Willis
                                                    TBA No. 24088654
                                                    jwillis@dalyblack.com
                                                    Richard D. Daly
                                                    TBA No. 00796429
                                                    rdaly@dalyblack.com
                                                    ecfs@dalyblack.com
                                                    2211 Norfolk St., Suite 800
                                                    Houston, Texas 77098
                                                    713.655.1405-Telephone
                                                    713.655.1587-Fax

                                                    ATTORNEYS FOR PLAINTIFF
                                                    ALAN SCOTT CLYMER




                                               6
     Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 8 of 19                                 Filed
                                                                                              11127/2019 2:21 PM
                                                                                         Beverley McGrew Walker
                                                                                                    District Clerk
                                                                                         Fort Bend County, Texas
                                                                                            Sale~a Jasso

                                 CAUSE NO. 19-DCV-267769

ALAN SCOTI CLYMER,                              §       IN THE DISTRICT COURT
                                                §
       Plaintiff,                               §
                                                §
v.                                              §       FORT BEND COUNTY, TEXAS
                                                §
METROPOLITAN LLOYDS INSURANCE                   §
COMPANY OF TEXAS,                               §
                                                §
       Defendant.                               §       400THWDICIAL DISTRICT

                    DEFENDANT METROPOLITAN LLOYDS INSURANCE
                       COMPANY OF TEXAS' ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Metropolitan Lloyds Insurance Company of Texas, ("Defendant"), and

files this Original Answer, and in support thereof would respectfully show this Honorable Comt

the following:

                                    I. GENERAL DENIAL

       Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies each and every, all and singular, the allegations contained within Plaintiff's Original

Petition, and demands strict proof thereon by a preponderance of the credible evidence in

accordance with the Constitution and laws of the State of Texas.

                               II. AFFIRMATIVE DEFENSES

       Pleading in the affirmative, pursuant to Rule 94 of the Texas Rules of Civil Procedure,

Defendant alleges the following affirmative defenses:

       Defendant asse1ts that any claims for punitive/exemplary damages are govemed and

limited by Chapter 41 of the Texas Civil Practice & Remedies Code, including but not limited to,

§§ 41.003, 41.004, 41.006, 41.007 aud 41.008.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMP ANY OF TEXAS' ORIGINAL ANSWER - PAGE l
       Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 9 of 19



        Defendant further asserts that punitive/exemplary damages cannot be sustained because

an award of punitive/exemplary damages under Texas law, subject to no predetermined limit

such as a maximum multiple of compensatory damages or a maximum amount on the amount of

punitive/exemplary damages that may be imposed, would violate Defendant's due process rights

guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution, would

violate Defendant's rights not to be subjected to an excessive fine in violation of the Eighth

Amendment to the United States Constitution, and would be improper under the common law

and public policies of the State of Texas, §§ 3 and 19 of the Texas Constitution. In addition,

Defendant asse1is that any claims of the Plaintiffs for punitive/exemplary damages against

Defendant should be proved beyond a reasonable doubt under the Sixth Amendment to the

United States Constitution, as opposed to a mere preponderance of the evidence.

        Defendant asserts that punitive/exemplary damages are barred by the due process and

excessive fines provisions contained within the United States Constitution and Article I, §§ 3 and

19 of the Texas Constitution.

        Defendant also asserts that claims for punitive/exemplary damages against Defendant

cannot be sustained because an award of punitive/exemplary damages in this case, combined

with    any   prior,   contemporaneous,   or   subsequent judgment       against   Defendant   for

punitive/exemplary damages arising out of Defendant's acts or omissions, would constitute

impermissible multiple punishments for the same wrong in violation of Defendant's due process

and equal protection rights guaranteed by the Fifth and Fourteenth Amendments to the United

States Constitution, and would constitute double jeopardy in violation of the common law and

statutory law of the State of Texas, and Article I,§§ 3 and 19 of the Texas Constitution.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE 2
    Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 10 of 19



       Pleading further, Defendant specifically pleads that Plaintiffs are not entitled to recovery

of exemplary damages absent a showing of fraud or malice or a willful act or omission of gross

neglect on the paii of Defendant, pursuant to Tex. Civ. Prac. & Rem. Code Ch. 41.

       Defendant further alleges all of the terms and provisions of the policy of insurance issued

to the Plaintiff by Metropolitan Lloyds Insurance Company of Texas, including but not limited to

the following policy provisions:

                                   SECTION 1 - COVERAGES

       COVERAGE A - DWELLING
       1.  Dwelling Owners. If your dwelling is a one, two, three or four family dwelling,
           we cover:
           A.    the dwelling owned by you on the residence premises; and
           B.    structures, equipment and accessories attached to the dwelling. Swimming
                 pools not fully enclosed within the dwelling are covered under
                 COVERAGE B - PRIVATE STRUCTURES.

                                              ***
       COVERAGE B - PRIVATE STRUCTURES
       At the location of the residence premises:
       1.      we cover private structures owned by you and separated from the dwelling by
               clear space; or

                                              ***
       Structures connected to the dwelling by only a fence, utility line, or similar connection
       are considered to be private structures

       We do not cover private structures:
       1.    used or held for any business or commercial farming purposes; or
       2.    rented or held for rental to a person not a tenant of the dwelling, unless solely
             used as a private garage.

       This coverage does not apply to land, including land on which the private structures are
       located, or any costs required to replace, rebuild, stabilize or otherwise restore the land.

                                              ***
                               CAUSES OF PROPERTY LOSS




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 3
   Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 11 of 19



                           SECTION I - LOSSES WE COVER
                                (SPECIAL PERILS)

     LOSS DEDUCTIBLE CLAUSE
     We will pay only when a loss exceeds the deductible amount shown in the Declarations.
     We will pay only that part of the loss over such stated deductible.

     We will pay only when a loss caused by hurricane windstorm exceeds the deductible
     amount shown in the Declarations as Hurricane Windstonn Loss deductible. We will pay
     only that part of the loss over such deductible. The deductible will apply to all Section I
     losses resulting from hurricane windstorm (including Loss of Use.)

     The person(s) named in the Declarations may change this deductible only at the policy
     anniversary date.

     Hurricane Windstorm "% Deductible"
     If the deductible is shown as a percentage (%), the dollar amount of the deductible is
     determined by multiplying the deductible percentage (%) shown by the amount of
     insurance for Coverage A (Coverage C for Renters and Condominium Owners).

     However, if a covered loss caused by fire, smoke, or explosion resulting from hurricane
     windstorm occurs, the policy loss deductible applies.

                                            ***
     COVERAGE. A - DWELLING AND COVERAGE B - PRIVATE STRUCTURES

                                            ***
     COVERAGE C - PERSONAL PROPERTY
     We will pay for sudden and accidental direct physical loss or damage to the property
     described in Coverage C, when loss or damage is caused by SECTION 1 - BROAD
     NAMED PERILS, except as excluded in SECTION 1 - LOSSES WE DO NOT
     COVER.

                        SECTION I - BROAD NAMED PERILS

     Whenever Broad Named Perils is referred to in this policy, the following causes of loss
     will apply for sudden and accidental direct physical loss.

     Under the named perils listed below, we do not cover loss or damage to the property
     which results directly or indirectly from fungus and mold.

     However, we do cover ensuing fungus and mold caused by or resulting from sudden and
     accidental:
     a.     discharge,



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 4
   Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 12 of 19



     b.     leakage, or
     c.     overflow
     of water or steam if the sudden and accidental discharge, leakage or overflow of water or
     steam loss would otherwise be covered under this policy.

     We do not cover any remediation treatment or remediation testing, whether or not
     associated with the repair or replacement of covered property.

     Remediation treatment means the reasonable and necessary treatment, removal or
     disposal of fungus and mold.

     Remediation testing includes any testing or investigation of either property or air to:
     a.      detect,
     b.      measure,
     c.      evaluate, or
     d.      confirm
     the absence, presence or level of fungus and mold whether performed prior to, during or
     after remediation treatment.

                                            •• *

     2.     "Windstorm (Othe1· Than Hurricane Windstorm) or Hail".
            We do not pay for loss to the interior of a building or to personal property inside,
            caused by rain, snow, sleet, sand or dust unless the wind or hail first damages the
            roof or walls and the wind forces rain, snow, sleet, sand or dust through the
            opening.

            Hurricane Windstorm
            We do not pay for loss to the interior of a building or to personal property, inside,
            caused by rain, sand, dust or debris unless the hurricane windstorm first
            damages the roof or walls and the hurricane windstorm forces rain, sand, dust or
            debris through the opening.

            We do not pay for loss to watercraft and their trailers, furnishings, equipment and
            motors unless inside a fully enclosed building. We do not cover canoes and
            rowboats on the residence premises.

     3.     Definition. "Hurricane windstorm" means a storm system for which either a
            hun'icane watch or a hurricane warning has been issued by the National Hurricane
            Center of the National Weather Service or any agency responsible for identifying
            and recording hurricanes. The hurricane windstorm time period begins at the time
            either a hurricane watch or hurricane warning is issued for the state, or any part of
            the state, in which the residence premises is located. The hurricane windstorm
            time period ends 24 hours following the termination of that storm system's last
            hurricane watch or hurricane warning in effect for any part of the state.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE 5
   Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 13 of 19



                                          ** *
                    SECTION I - LOSSES WE DO NOT COVER

                                          ***
     1.    We do not insure for loss caused directly or indirectly by any of the following.
           Such loss is excluded regardless of any other cause or event contributing
           concurrently or in any sequence to the loss. These exclusions apply whether or not
           the loss event results in widespread damage or affects a substantial area.

                                          ** *
     D.    Water damage, meaning any loss caused by, resulting from, contributed to or
           aggravated by:

           1.     flood, surface water, waves, tidal water or overflow of any body of water,
                  or spray from any of these, whether or not driven by wind;
           2.     water or water-borne material which backs up through sewers or drains, or
                  which overflows or is discharged from a sump pump, sump pump well or
                  other system designed to remove subsurface water which is drained from
                  the foundation area; or
           3.     water or water-borne material below the surface of the ground, including
                  water which exerts pressure on, or flows, seeps or leaks through any part
                  of a building, sidewalk, foundation, driveway, swimming pool or other
                  structure of water which causes earth movement

           This exclusion applies whether or not the water damage is caused by or results
           from human or animal forces or any act of nature.

           However, we pay for direct loss that ensues after water damage if caused by fire,
           theft or explosion and then we pay for only the ensuing loss.

           Water damage to property described in Coverage C away from a premises or
           location owned, rented, occupied or controlled by you is excluded even if weather
           conditions contribute in any way to produce the loss.

                                          ***
     H.    Neglect by you to use all reasonable means to save and preserve property at and
           after the time of a loss.

                                          ***
     2.    We do not insure under any coverage for any loss consisting of one or more of the
           items below. However, we pay for any ensuing loss unless the ensuing loss is



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE 6
   Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 14 of 19



           itself excluded by any other provision in this policy. Further, we do not insure for
           loss described in Exclusion I. above and Exclusions 3. below regardless of
           whether one or more of the items below (a) directly or indirectly cause, contribute
           to or aggravate the loss; or (b) occur before, at the same time, or after the loss or
           any other cause of the loss. The items are:

           A.     conduct, act, failure to act, or decision of any person, group, organization
                  or governmental body whether intentional, wrongful, negligent or without
                  fault;
           B.     defective, inadequate, faulty or unsound:
                  I.      planning, zoning, development, surveying, siting;
                  2.      design, specifications, workmanship, repair, construction,
                          renovation, remodeling, grading, compaction;
                  3.      materials used in repair, construction, renovation or remodeling; or
                  4.      maintenance;
                  of any property whether on or off the residence premises. Property
                  includes land, structures or improvements of any kind; and
           C.     weather conditions.

                  However, this exclusion only applies if weather conditions contribute in
                  any way with an excluded event or cause of loss to produce the loss.

     3.    We do not cover loss or damage to the property described in Coverage A. and
           Coverage B which results directly or indirectly from any of the following:

           A.     wear and tear, marring, scratching, aging, deterioration, cmTosion, rust,
                  mechanical breakdown, latent defect, inherent vice, or any quality m
                  property that causes it to damage or destroy itself;

           B.     fungns and mold.
                  However, we do cover ensuing fungus and mold caused by or resulting
                  from sudden and accidental:
                  a.      discharge,
                  b.      leakage,or
                  c.      overflow
                  of water or stream if the sudden and accidental discharge, leakage or
                  overflow of water or steam loss would otherwise be covered under this
                  policy.

                  We do not cover any remediation treatment or remediation testing,
                  whether or not associated with the repair or replacement of covered
                  property.

                  Remediation treatment means the reasonable and necessary treatment,
                  removal or disposal of fungus and mold.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE 7
    Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 15 of 19




                       Remediation testing includes any testing or investigation of either property
                       or air to:
                       a.       detect,
                       b.       measure,
                       c.       evaluate, or
                       d.       confirm
                       the absence, presence or level of fungus and mold whether performed
                       prior to, during or after remediation treatment.

               C.      settling, cracking, shrinking, bulging, or expansion of bulkheads,
                       pavements, patios, foundations, footings, supports, walls, floors, roofs, or
                       ceilings;
                                                ***

               We pay for any direct loss that follows items A. through I. to property described
               in Coverages A and B not otherwise excluded or excepted in this policy and then
               we pay for only the ensuing loss. If a covered water loss follows, we will pay the
               cost of tearing out and replacing any part of the building necessary to repair the
               plumbing or appliance, but we do not cover loss to the plumbing or appliance
               from which the water escaped.

                                                ***

       Pleading further, Defendant would also asse1t that Plaintiff has failed to comply with the

terms and conditions of the insurance policy issued by Metropolitan Lloyds Insurance Company

of Texas to the Plaintiff. Specifically, the subject insurance policy provides as follows:

                                   SECTION I - CONDITIONS

                                                ***
       2.      What you Must do After a Loss. We have no obligations to provide coverage
               under this policy if you or your representative fail to comply with the following
               duties and the failure to comply is prejudicial to us:

               A.      Promptly notify us or our representative.
                       In case of theft, promptly notify the police.
                       In case of loss under the credit card or electronic fund transfer card
                       coverage, promptly notify the issuing company or bank.

               B.      Protect the property from further damage, make reasonable and necessary
                       repairs required to protect the property and keep a record of necessary
                       expenditures.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 8
   Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 16 of 19



           C.     Cooperate with us in the investigation of a claim.

                                          ***
           E.     At any reasonable time and place we designate, and as often as we
                  reasonably require:
                  1.     show us the damaged property;
                  2.     submit to questions concerning the loss under oath while not in the
                         presence of any other person defined as "you", and sign and swear
                         to the answers; and

                                          ***
           F.     Within 90 days after our request, the named insured must file with us a
                  signed and sworn proof ofloss, stating to the best of your knowledge:
                  1.     the time and cause ofloss;
                  2.     your interest and that of any other person in the property involved
                         and all encumbrances on the property;
                  3.     a description of each item, including all information contained in
                         the inventory described above;
                  4.     a description of other insurance policies that might apply to the
                         loss;
                  5.     any changes in ownership, use, possession or location of the
                         property that took place since this policy was issued;
                  6.     if loss is to a building, who occupied it at the time of loss, what the
                         purposes of such occupancy were, and whether the building stood
                         on leased ground;
                  7.     specifications of any damaged building, fixture or machinery and
                         detailed estimates for repair of the damage;
                  8.     receipts for additional living expenses you incur and records
                         supporting the fair rental value; and
                  9.     evidence or affidavit supporting a claim under SECTION 1 -
                         ADDITIONAL COVERAGES for Credit Card, Electronic
                         Fund Transfer Card, Forger and Counterfeit Money, stating
                         the amount and cause of loss.

                                          ***
     7.    Appraisal. If you and we fail to agree on the amount ofloss, either you or we can
           make a written demand for an appraisal of the loss. Each party will select a
           competent appraiser and notify the other within 20 days of the appraiser's
           identity. The two appraisers will select a competent and impartial umpire. If the
           two appraisers are unable to select an umpire within 15 days, you or we can
           request that the choice of an umpire be made by a judge of a court of record in the
           state where the residence premises is located.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 9
    Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 17 of 19



              The appraisers will separately set the amount of loss determining the full
              replacement cost and actual cash value for each item as needed. If the appraisers
              submit a written report of an agreement to us, the amount agreed upon will be the
              amount of the loss. If they fail to agree, they will submit their differences to the
              umpire. The written award by two of these three people for any item will set the
              amount of loss and is binding on you and us when filed with us.

               You will pay the appraiser selected by you. We will pay the appraiser selected by
               us. You and we will split the other expenses of appraisal and the fee of the
               umpire.

               With regard to Appraisal, the term "you" applies only to the named insured,
               including spouse if a resident of the same household.

                                                   ***
       Pleading further, Plaintiff failed to promptly repair the subject property and based upon

information and belief, has not performed necessary repairs to the property.

       Defendant asserts as an affirmative defense that it is incumbent on Plaintiff to

segregate his covered damages, if any, due to any wind/hail/hun'icane that allegedly occurred on

or about May 9, 2019 from any other pre-existing and/or wind/hail/hutTicane related damages.

       As an additional affirmative defense, Defendant asserts that Plaintiffs damages at issue

in this lawsuit, if any, are due to intervening, superseding causes wholly umelated to Defendant

and over which Defendant has and exercised no control.

       Defendant affirmatively pleads that the damages sought by this lawsuit against it were,

in whole or in part, caused by the neglect and/or intent and/or omissions of Plaintiff and/or third

person(s) over whom Defendant did not control, had no right of control, and/or no duty over

which to exercise control. Plaintiff's and/or these third person(s)' acts and/or omissions were

the sole proximate cause, sole producing cause, proximate cause, or a cause of the injuries and

damages alleged by Plaintiff and cannot be attributed to Defendant.

       For further affirmative defense, Defendant asserts comparative fault.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 10
     Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 18 of 19



       For further affirmative defense, Defendants assert contributory negligence and

proportionate responsibility as a bar to Plaintiffs claims.

       By way of additional affirmative defense, Defendant asse1ts that Plaintiffs damages, if

any, were caused by a new and independent cause or causes not reasonably foreseeable by

Defendant. This new and independent cause(s) was the immediate and efficient cause of injury,

if any, to Plaintiff. The acts or omissions alleged by Plaintiff against Defendant were remote

and were not the proximate or producing cause of any of any of Plaintiffs alleged damages.

       Defendant affirmatively pleads the fortuity doctrine as a bar to recovery. Plaintiff cannot

recover against Defendant for any pre-existing damages and/or damages that were already

losses-in-progress.

       By way of additional affinnative defense, Defendant asserts that Plaintiff is barred from

recovery under the doctrine of concurrent causation.

       As an additional defense, Defendant asse1ts the doctrine of excessive demand. In addition

and without waiving the foregoing, Plaintiffs right, if any, to an award of attorney's fees is

governed by application of TEX. INS. CODE § 542A.007.

                                         II. JURY DEMAND

       Defendant demands trial by jmy.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiff take

nothing against Defendant, and that Defendant go henceforth without day, with its costs, and for

such other and further relief, both at law and in equity, specific and general, to which Defendant

may show itself to be justly entitled.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE 11
     Case 4:19-cv-04919 Document 1-1 Filed on 12/18/19 in TXSD Page 19 of 19



                                          Respectfully submitted,

                                          STACY I c::pNDpR I ALLE~ LLP
                                                 ,· /   . /,~          J/ /
                                                         ,(    (it"·.llfJ-'?//
                                                        / .    . .,.Ai;:. J
                                          By:                 n:
                                                 Deilnis Conder
                                                 State
                                                  ,__,,.,
                                                          Bar No. 04656400

                                          901 Main Street, Suite 6200
                                          Dallas, Texas 75202
                                          (214) 748-5000
                                          (214) 748-1421 FAX
                                          conder@stacyconder.com

                                          ATTORNEYS FOR DEFENDANT
                                          METROPOLITAN LLOYDS INSURANCE
                                          COMPANY OF TEXAS

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the ;J!ft;yof November, 2019, a copy of the
foregoing was delivered to Plaintiffs counsel of record pursuant to the Texas Rules of Civil
Procedure.                                                A

                                                              7, :, ri'Lti>",/
                                          DennisD. 'Con'der
PAN/PLDG/634398.1/001466.19171




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 12
